
	

113 S2027 IS: To authorize an additional district judgeship for the district of Idaho.
U.S. Senate
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2027
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2014
			Mr. Crapo (for himself and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To authorize an additional district judgeship for the district of Idaho.
	
	
		
			1.
			District judgeship for the district of Idaho
			
				(a)
				In general
				The President shall appoint, by and with the advice and consent of the Senate, 1 additional
			 district judge for the district of Idaho.
			
				(b)
				Technical and conforming amendment
				The table in section 133(a) of title 28, United States Code, is amended by striking the item
			 relating to Idaho and inserting the
			 following:
					
						
							
							
							
								
									Idaho
									3
								
							
						
					
					.
			
